UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 June 30, 2015 (Date of earliest event reported) Cinedigm Corp. (Exact name of registrant as specified in its charter) Delaware 001-31810 22-3720962 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 902 Broadway, 9th Floor, New York, NY (Address of principal executive offices) (Zip Code) 212-206-8600 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On June 30, 2015, the Board of Directors of Cinedigm Corp. (the “Company”) approved certain amendments to the Company’s by-laws (the “By-laws”), effective immediately, to adopt procedures relating to (i) stockholders’ action by written consent, (ii) the appointment of a chairman at stockholder meetings, and (iii) the appointment of an inspector of elections. In connection with these amendments, the Company is restating the By-laws in their entirety.Such amendment and restatement is attached hereto as Exhibit 3.1. Item 9.01 Financial Statements and Exhibits. Exhibit No. Description Amended and Restated By-Laws of Cinedigm Corp. 2 SIGNATURE Pursuant to the requirements of Section 13 or 15 (d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated as ofJune 30, 2015 By: /s/ Gary S. Loffredo Name: Gary S. Loffredo Title: President Digital Cinema, General Counsel and Secretary 3 EXHIBIT INDEX Exhibit No. Description Amended and Restated By-Laws of Cinedigm Corp. 4
